PER CURIAM.
Victor Raymond Jory was convicted of ten counts of lewd and lascivious assault on a child,1 one count of promoting a sexual performance by a child,2 and one count of using a child in a sexual performance.3 We affirm the convictions, but reverse the sentences for each of the counts.
Although the able trial judge sentenced Jory in accordance with the law at that time, the Florida Supreme Court has since decided Flowers v. State, 586 So.2d 1058 (Fla.1991) (addressing legal constraint points) and Karchesky v. State, 591 So.2d 930 (Fla.1992) (addressing victim injury points). Accordingly, we reverse Jory’s sentences and remand this cause for resen-tencing in accordance with Flowers and Karchesky.
Convictions AFFIRMED; sentences REVERSED; and REMANDED for resen-tencing.
GOSHORN, C.J., and COBB and GRIFFIN, JJ., concur.

. § 800.04(2), Fla.Stat. (1989).


. § 827.071(3), Fla.Stat. (1989).


.§ 827.071(2), Fla.Stat. (1989).